                                                                      JS-6
1
2
                                                                      3/4/2019
3
                                                                       CW
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JAVAD SIDDIQI,                           Case No. 2:19-cv-01147-GW-MAA
12
                         Petitioner,          JUDGMENT
13
14          v.

15   THE SUPREME COURT OF THE
16   STATE OF CALIFORNIA,

17                       Respondent.
18
19         Pursuant to the Order Dismissing Action Without Prejudice filed herewith,
20         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
21   is dismissed without prejudice.
22
23   DATED: March 4, 2019
24
25                                     ____________________________________
                                       GEORGE H. WU
26                                     UNITED STATES DISTRICT JUDGE
27
28
